FILED
                              NOT FOR PUBLICATION                           SEP 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ISMAEL RECINOS LOPEZ, a.k.a. Ismael               No. 08-74438
Recinos, a.k.a. Ismael Lopez,
                                                  Agency No. A095-136-409
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Ismael Recinos Lopez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of

law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent

that deference is owed to the BIA’s determination of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

factual findings for substantial evidence. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny the petition for review.

      We reject petitioner’s claim that he is eligible for asylum and withholding of

removal based upon his membership in a particular social group. See Barrios v.

Holder, 581 F.3d 849, 854-56 (9th Cir. 2009); Santos-Lemus v. Mukasey, 542 F.3d

738, 745-46 (9th Cir. 2008); Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th

Cir. 2009) (“The Real ID Act requires that a protected ground represent ‘one

central reason’ for an asylum applicant’s persecution”). To the extent petitioner

contends he is a member of particular social group distinct from that considered

and rejected by the BIA, we lack jurisdiction to consider the contention because he

did not exhaust it. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

Accordingly, because petitioner failed to demonstrate that he was or will be

persecuted on account of a protected ground, we deny the petition as to his asylum

and withholding of removal claims. See Barrios, 581 F.3d at 856.




                                          2                                    08-74438
      Substantial evidence supports the BIA’s denial of CAT relief because

petitioner failed to show it is more likely than not that he would be tortured if

returned to El Salvador. See Santos-Lemus, 542 F.3d at 747-48.

      PETITION FOR REVIEW DENIED.




                                           3                                        08-74438